IT IS ORDERED by this court that the application be, and hereby is, granted, and that Tobias H. Elsass, a.k.a. Tobias Harold Elsass, Attorney Registration No. 0024436, last known business address in Columbus, Ohio, be and hereby is, reinstated to the practice of law in the state of Ohio.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
For earlier case, see Columbus Bar Assn. v. Elsass (1997), 80 Ohio St.3d 1456, 686 N.E.2d 1372.
Douglas, Acting C.J., Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.
Moyer, C.J., not participating.